 Case 1:17-cv-00613-JTN-ESC ECF No. 74 filed 12/07/18 PageID.632 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MICHIGAN

DEREK ANTOL, individually, and as next
friend for DSA II, DEVON ANTOL                  Case No. 1:17-cv-00613
and TRYSTON ANTOL,
                                                Hon. JANET T. NEFF
                  Plaintiffs,

ADAM DENT, KATE STRAUS, CASEY
BRINGEDAHL, CASEY TRUCKS, PETE
KUTCHES, and WESTERN MICHIGAN
ENFORCEMENT TEAM, a public body
organized under the laws of the State of
Michigan,

                     Defendants.
____________________________________________
  J. Nicholas Bostic                         Adam P. Sadowski (P73864)
 Bostic & Associates                         John G. Fedynsky (P65232)
 Attorney for Plaintiffs                     Assistant Attorneys General
 909 N. Washington Ave.                      Attorneys for Defendant Trucks
 Lansing, MI 48906                           Civil Litigation Employment & Elections
 (517) 706-0132                              P.O. Box 30736
 barristerbostic@att.net                     Lansing, MI 48909
                                             (517) 373-6434
 Allan C. VanderLaan (P33893)                sadowskia@michigan.gov
 Bradley Charles Yanalunas (P80528)          fedynskyj@michigan.gov
 Curt A. Benson (P38891)
 Cummings McClorey Davis & Acho PLC          Douglas M. Hughes (P30958)
 Attorneys for Defendants Dent, Strauss,     John M. Karafa (P36007)
 Bringedahl, & Kutches                       Williams Hughes, PLLC
 327 Centennial Plaza Bldg.                  Attorneys for Defendants Kutches &
 2851 Charlevoix Dr., SE                     Western MI Enforcement Team
 Grand Rapids, MI 49546                      120 W. Apple Ave.
 (616) 975-7470                              P.O. Box 599
 avanderlaan@cmda-law.com                    Muskegon, MI 49440
 byanalunas@cmda-law.com                     (231) 726-4857
 cbenson@cmda-law.com                        doughughes@williamshugheslaw.com
                                             johnkarafa@williamshugheslaw.com
__________________________________________________________________

                        DEFENDANT TRUCKS’
                   MOTION FOR SUMMARY JUDGMENT
 Case 1:17-cv-00613-JTN-ESC ECF No. 74 filed 12/07/18 PageID.633 Page 2 of 2



      Defendant, Michigan State Trooper Casey Trucks, through the undersigned

attorney, brings this motion under Fed. R. Civ. P. 56(a), for summary judgment,

based on the grounds set forth in Defendant’s accompanying brief.

                                             Respectfully submitted,

                                             Bill Schuette
                                             Attorney General

                                             s/ Adam P. Sadowski
                                             Adam P. Sadowski (P73864)
                                             Assistant Attorney General
                                             Attorney for Defendant Trucks
                                             Complex Litigation Division
                                             P.O. Box 30736
                                             Lansing, MI 48909
                                             517.373.6434
                                             sadowskia@michigan.gov
                                             P73864
Dated: October 2, 2018




                                         2
